DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Frame



Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 the phrase “a length of the one or more expansion projections, or both are varied to determine the angle the one or more hinges rotate” is considered to be indefinite.   The projections disclosed in the specification and drawings are not variable.  Applicant describes designing projections of different lengths in paragraph Nos. 97 and 98 for instance, but the length of the projections are designed to be fixed not variable as claimed. 
Claim 13 is considered to be indefinite.  It is unclear how the cover can have both three expansion links and 6 expansion links simultaneously.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 8 and 17 the applicant recites each of the expansion links includes a hinge step located along an upper surface that receives a portion of an upper surface of an adjacent expansion link.  And in paragraph no. 172 of the specification  it describes the expansion link “hinge step” 112 as being for the purpose of allowing one expansion link to rotate relative to another.  
It is deemed to have been unclear to an ordinary artisan at the time of the effective filing date of the invention how the small hinge step 112 as shown in figure 16 accommodates rotation between adjacent expansion links.  The hinge step size shown in figure 16 is minimal in 
	Wouldn’t the adjacent expansion links allow rotation just as well if the end of the upper surface 116 did not have a hinge step 112 at the end but was uniform in width from end to end?  
	An ordinary artisan without the proper understanding or how the hinge step allows for the adjacent expansion links to rotate in a relative manner would not be able to make the hinge step the proper size and shape. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bernardo US Patent No. 6,113,176.
Bernardo discloses a tonneau cover comprising: 
(Claim 14) a first panel (left hand panel 16 as shown in figure 4A) a second panel (right hand panel 16 as shown in figure 4A); and a hinge (pivot members 164; paragraph #39) connecting the first panel and the second panel, wherein the hinge includes interconnected expansion links, each of the expansion links comprising:  an expansion projection (161) ; a pocket (163) that receives the expansion projection of an adjacent expansion link; and an expansion stop (165) that restricts movement of the expansion projection of the adjacent expansion link positioned in the pocket; wherein the expansion projection of the adjacent expansion link moves within the pocket to rotate the hinge, thereby rotating the first panel, the second panel, or both. 

In regard to claim 15, Bernardo discloses the expansion stop (see 165 located at the far end of the pocket 164 in figure 4A). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ma US Patent Application Publication No. 2019/0291550.
Ma discloses a tonneau cover comprising:

(claim 1) a plurality of panels (see 22c, 22f. 22r);
one or more hinges (42) between each panel of the plurality of panels so that the plurality of panels are rotatably connected together, wherein some or all of the one or more hinges include:

one or more expansion projections (86);
one or more pockets (78) that receive all or a portion of the one or more expansion projections from an adjacent one of the plurality of expansion links; and
one or more expansion stops (see figure 6 were the expansion projections 100 contact the central hinge108 and the very tip of projection 106abuts against the pocket) and that restricts movement of the one or more expansion projections from the adjacent one of plurality of the expansion links that extend within the one or more pockets;
wherein the one or more hinges rotate so that the one or more hinges form an angle of about 90 degrees or more and about 225 degrees or less (as seen in figure 6 the hinges rotate about 900; paragraph #54). 

In regard to claim 2, Ma discloses each of the plurality of expansion links move so that one or more of the plurality of panels rotates about 20 degrees or more and about and about 60 degrees or less  (The panels 22c, 22f. 22r can rotate anywhere between 00 - 900). 

In regard to claim 3, Ma discloses each of the plurality of expansion links move so that one or more of the plurality of panels rotate about 25 degrees or more and about 35 degrees or less(The panels 22c, 22f. 22r can rotate anywhere between 00 - 900).

 In regard to claim 4, Ma discloses some of the expansion projections are movable within the one or more pockets so that when the one or more expansion projections move within a pocket of the adjacent one of the plurality of expansion links the hinge rotates one or more of the plurality of panels (panel 22r and 22f rotate as described in paragraph #54). 

In regard to claim 5, Ma discloses the one or more expansion stops are located at an end of each of the one or more pockets (see in figure 6 where tip 106 of projection stops at bottom end of pocket 78).

 In regard to claim 6, Ma discloses a length of the one or more pockets, a length of the one or more expansion projections, or both are varied to determine the angle the one or more hinges rotate(see 112 (b) rejection above;  the length of the projections in Ma can be designed to scale with different sized hinges/panels) . 

In regard to claim 7, Ma discloses wherein some or all of the plurality of expansion links include one or more spacer recesses (see recess at 68 in figure 5). 

In regard to claim 10, Ma discloses a plurality of panels connected to a frame (see 27 and 36 in figure 5) and the frame includes one of the one or more expansion projections or one of the one or more pockets (78, 78) that connects the frame to the plurality of expansion links, thereby forming one of the one or more hinges.

In regard to claim 11, Ma discloses one or more of the one or more hinges includes one or more spacer bars (44; see paragraph #40).

In regard to claim 12, Ma discloses one or more of the plurality of hinges is free of the one or more spacer bars (see figure 2A).

In regard to claim 13, Ma discloses the one or more hinges includes three or more expansion links and six or less expansion links (see 112 (b) rejection above).


In regard to claim 14, Ma discloses a first panel (22c) a second panel (22r); and a hinge (40) connecting the first panel and the second panel, wherein the hinge includes interconnected expansion links, each of the expansion links comprising: an expansion projection (86); a pocket (78) that receives the expansion projection of an adjacent expansion link; and an expansion stop that restricts movement of the expansion projection of the adjacent expansion link positioned in the pocket(see figure 6 were the expansion projections 100 contact the central hinge108 and the very tip of projection 106abuts against the pocket); wherein the expansion projection of the adjacent expansion link moves within the pocket to rotate the hinge, thereby rotating the first panel, the second panel, or both (see figure 6; paragraph no. 54).

In regard to claim 15, Ma discloses the expansion stop is located at an end of the pocket pockets (see in figure 6 where tip 106 of projection stops at bottom end of pocket 78).  

In regard to claim 16, Ma discloses each of the expansion links include a spacer recess. (see recess at 68 in figure 5).

 In regard to claim 18, Ma discloses the expansion links includes a spacer recess (68) and an expansion cap (see 70 in figure 4) is secured to the spacer recess by a fastener (69).

In regard to claim 19, Ma discloses a pair of expansion caps are secured to opposing ends of each of the expansion links (see paragraph no. 39 where it describes the caps shown in figure 4 for one side of the tonneau cover as being equally applicable to the tonneau cover end on the opposite side of the truck bed.

In regard to claim 20, Ma discloses a spacer bar (44) positioned between the expansion links to define a gap between the expansion links and space apart the expansion links.
 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO-892 form are cited for their hinges.
 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612